726 N.W.2d 453 (2007)
Howard P. WILLIAMS, Relator,
v.
GRAND RAPIDS BAPTIST CHURCH, Uninsured, Respondent, and
Calvary Pines Baptist Church, Uninsured, Respondent, and
SMDC Health System, MN. Dept. of Labor & Industry/VRU, Arrowhead Consultation Services, Intervenors, and
Special Compensation Fund.
No. A06-1875.
Supreme Court of Minnesota.
January 24, 2007.
James W. Balmer, Falsani, Balmer, Peterson, Quinn, Quinn & Beyer, Duluth, MN, for Relator.
James A. Wade, Johnson, Killen & Seiler, PA, Duluth, MN, for respondent Grand Rapids Baptist Church.
Lori Swanson, Attorney General, Rory H. Foley, Asst. Attorney General, St. Paul, MN, for respondent MN Dept. of Labor and Industry, Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 12, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/Helen M. Meyer Associate Justice